PER CURIAM.
The relator Howard files a petition for supervisory relief arising out of his detention under criminal charges in Calcasieu Parish Jail. However, the Louisiana Courts of Appeal have neither appellate nor original jurisdiction to issue supervisory writs involving the question of confinements arising by reason of criminal proceedings. State ex rel. Simien v. Sheriff of Calcasieu Parish, La.App. 3 Cir., 186 So.2d 669; State ex rel. Jones v. Sheriff of Calcasieu Parish, La.App. 3 Cir., 185 So.2d 80
The relator’s application is therefore denied.
Writ denied.